Citation Nr: 1021391	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether a July 1971 rating decision, denying entitlement 
to service connection for a left knee disability, contains 
clear and unmistakable error (CUE).  

2. Entitlement to an earlier effective date than December 13, 
2004 for the grant of service connection for the residuals of 
a left knee total arthroplasty.  


REPRESENTATION

Appellant represented by:	Kristina L. Derro, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1964 to November 1968.  

The issue regarding an earlier effective date comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2005 rating action of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.  In 
that decision, the RO denied entitlement to an effective date 
earlier than December 13, 2004 for "the establishment of 
service connection for a left knee disability, currently 
diagnosed as status post total arthroplasty."  

In July 2008, the Veteran testified before the undersigned at 
a video conferencing hearing.  A transcript of that hearing 
has been associated with the file.  

In a June 2009 Board decision, the Board declined to 
adjudicate the issue of whether a July 1971 rating decision, 
denying entitlement to service connection for a left knee 
disability, contained CUE.  The Board also denied entitlement 
to an earlier effective date than December 13, 2004 for the 
grant of service connection for the residuals of a left knee 
total arthroplasty.  The Veteran appealed the June 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2009, the Court remanded the 
appeal as to both issues pursuant to a joint motion.  


FINDINGS OF FACT

1. The Veteran has not alleged an error of fact or law in a 
prior rating decision.  

2. In a decision dated July 1971, the RO denied the Veteran's 
service connection claim for a left knee disability; the 
Veteran did not file a notice of disagreement within one year 
of being notified.  

3. An application to reopen a claim of service connection for 
a left knee disability was received on December 13, 2004.  
There was no pending claim to reopen service connection for a 
left knee disability after July 1971 and before December 13, 
2004.  


CONCLUSIONS OF LAW

1. The Veteran has failed to raise a valid claim of clear and 
unmistakable error in a prior rating decision.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).  

2. The criteria for the assignment of an effective date prior 
to December 13, 2004, for the grant of service connection for 
the residuals of a left knee total arthroplasty, are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  

For the Veteran's claim regarding an earlier effective date, 
letters dated in June 2005 and May 2006, show the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  In the June 2005 letter, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claim for an earlier effective date and information and 
evidence that VA would seek to provide.  In May 2006, the 
Veteran was given further notice regarding disability ratings 
and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his earlier effective date claim in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  The duties to notify and assist have been 
met.  

For the CUE claim, under applicable laws and regulations, RO 
decisions which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.105(a) (2009).  
The Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  

The error must be one which would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Principi, 
4 Vet. App. 20, 26 (1993).  "It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels a conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993), abrogated on other grounds by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  The Court has 
held that the failure to fulfill the duty to assist cannot 
constitute clear and unmistakable error.  Crippen v. Brown, 
9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

In Simmons, 17 Vet. App. at 114, the Court held that 
improperly plead RO CUE claims should not be denied and 
instead must be dismissed without prejudice.  

The Veteran filed a claim in February 1971 for a possible 
torn meniscus of the left knee.  In July 1971, the RO denied 
this claim, finding no present disability of the left knee.  
In December 2004, the Veteran filed a claim to reopen for a 
left knee disability.  In April 2005, the RO granted service 
connection for the left knee at 30 percent disabling 
(effective December 13, 2004 or the date of the claim to 
reopen).  In June 2005, the Veteran filed a claim for an 
earlier effective date.  

In a July 2005 statement, the Veteran asserted: "... VA made 
an error in my original claim for a left knee disability."  
In the RO's September 2005 decision denying the claim for an 
earlier effective date, language describing CUE was inserted 
and the RO implicitly found there was no CUE in the prior 
decision assigning an earlier effective date.  The Veteran 
stated in his September 2005 notice of disagreement that VA 
had a duty to assist him while he was pursuing his claim in 
1971.  He stated that VA should have done other diagnostic 
tests on his knee, but his claim was denied instead.  

In a November 2005 statement, the Veteran repeated the CUE 
language from the September 2005 RO decision and stated he 
submitted evidence showing he had surgery on his left knee 
starting in 1977.  He stated that his last surgery on his 
left knee was service-connected so his prior surgeries should 
also be service-connected.  In his May 2006 appeal, the 
Veteran stated he did not believe VA looked very hard to find 
his knee problem.  He went on to explain that an X-ray was 
taken, but such a procedure would not show a soft tissue 
injury.  He stated: "Only 18 months later in March 1978 when 
surgery was done did the real problem become apparent."  

As stated, in RO CUE claims, the failure to fulfill the duty 
to assist cannot constitute clear and unmistakable error.  
Crippen, 9 Vet. App. at 424; Caffrey, 6 Vet. App. 377.  It is 
apparent from the Veteran's statements, especially his 
September 2005 notice of disagreement, that he is asserting 
that VA failed in its duty to assist him in his earlier filed 
claim.  The Veteran cannot prevail under this theory.  
According to the Joint Motion for Remand, "the proper remedy 
for the Board when confronted with an inadequately plead CUE 
claim, whether that claim collaterally attacks a Board 
decision, see 38 C.F.R. § 20.1404(b) (2002), or a VARO 
decision, see 38 C.F.R. § 3.105(a), is to dismiss that 
challenge without prejudice."

As for the Veteran's effective date claim, the effective date 
of an award is generally the date of receipt of a claim (or 
informal claim where appropriate), or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009) (emphasis added).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he or she has the right to 
appeal that disallowance to the Board.  See 38  U.S.C.A. 
§§ 7104, 7105 (West 2002).  If he or she does not initiate an 
appeal within one year, or if he or she initiates a timely 
appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2009).  
With some exceptions (none of which are applicable here), any 
award based on a subsequently filed application for benefits 
can be made effective no earlier than the date of the new 
application.  See 38 C.F.R. § 3.400(q), (r) (2009).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 
38 C.F.R. § 3.151(a) (2009).  However, any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris (i.e., independent) may be considered an informal 
claim.  38 C.F.R. § 3.155 (2009).  Such informal claim must 
identify the benefit sought.  Id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

As mentioned, the Veteran contended in a November 2005 
statement that he is entitled to an earlier effective date 
because his "service-connected injury started March 28, 
1977, not December 13, 2004."  

The Veteran applied for service connection for a left knee 
disability in February 1971.  In July 1971, the RO denied the 
Veteran's claim and notified the Veteran of the decision.  
The Veteran did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 4005(c) (1970); 
38 C.F.R. § 3.104, 19.118, 19.153 (1971) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009)).  

The Veteran filed a claim to reopen his service connection 
claim for a left knee disability and it was received on 
December 13, 2004.  In April 2005, the RO reopened the 
Veteran's claim and granted service connection for a left 
knee disability with an evaluation of 30 percent, effective 
December 13, 2004.  The Veteran appealed the effective date 
assigned by the April 2005 rating decision, arguing that the 
effective date should be prior to December 13, 2004.  

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a) (2009).  As discussed above, the issue of whether a 
July 1971 rating decision contained CUE was not properly pled 
by the Veteran and is being dismissed without prejudice.  CUE 
has not been shown in this case.  

In order to establish entitlement to an earlier effective 
date, the evidence must show that there is a pending claim to 
reopen service connection for a left knee disability after 
the final July 1971 RO decision but prior to December 13, 
2004.  

In the present case, it is undisputed that the Veteran filed 
his formal claim to re-open on December 13, 2004.  Turning to 
the question of whether in this case the Veteran submitted an 
informal claim for service connection for a left knee 
disability prior to that date, the Board is of the opinion 
that he did not, under either § 3.155 or § 3.157:  An 
informal claim was not submitted under § 3.155 because no 
communication was ever filed between July 1971 and December 
13, 2004, indicating the Veteran's intent to apply for 
service connection for a left knee disability.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  
An informal claim was not submitted under § 3.157 because 
clinical records of treatment for left knee disability were 
not submitted during this period.  

The effective date in this case has to be assigned based on 
the provisions of § 3.400(r), which means that the effective 
date will be either the date when the reopened claim was 
received (December 13, 2004) or when entitlement arose, 
whichever is later.  Here, the RO assigned the date of claim 
received as the effective date for service-connected left 
knee disability.  At one point the Veteran asserted in his 
November 2005 statement that the effective date should be 
March 28, 1977, or when he had his first knee surgery.  It is 
clear that because of the language of 38 U.S.C.A. § 5110(a) 
and 38 C.F.R. § 3.400(q) and (r) ("whichever is later") 
that the proper effective date is his date of claim because 
his claim came later in time.  In view of this finding, the 
Board concludes that there is no legal entitlement to an 
effective date earlier than December 13, 2004 for a grant of 
service connection for a left knee disability.  

The Board finds that a clear preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-doubt rule does 
not apply when the Board finds that a preponderance of the 
evidence is against the claim and the claim is denied.  
38 U.S.C.A. § 5107.  




ORDER

The issue of whether a July 1971 rating decision, denying 
entitlement to service connection for a left knee disability, 
contains CUE is dismissed without prejudice.  

Entitlement to an earlier effective date than December 13, 
2004 for the grant of service connection for the residuals of 
a left knee total arthroplasty is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


